Crump, P.
(concurring):
 While the other members of the court concur in the result reached by Judge Christian, we think the law of the ease may be more precisely stated. The plaintiff, engaged in work upon a bridge consisting of a *835single span sustained and held in place by a truss without underneath supports, was unquestionably in a place of danger as the timbers were being taken out and renewed, and he assumed the ordinary risks attendant upon such an undertaking. The general doctrine of the law of master and servant that it is the duty of the master to furnish the servant with a safe place in which to work does not apply, or applies only in a modified form, to such cases as the instant case, in which the servant is engaged with others in making repairs to a large structure, such as a bridge, the condition of which is constantly changing as the work progresses, necessarily carrying with it a degree of peril for those engaged in the work. This rule is plainly announced and applied in C. & O. Ry. Co. v. Hoffman, 109 Va. 44, 63 S. E. 432, and Davis v. Souder, 134 Va. 356, 114 S. E. 605.
Likewise circumspection should be uséd in applying to a ease such as this the general doctrine that the servant assumes the risks incident to his employment. In undertaking employment of this character the servant may be <hsld to a knowledge that there are perils incident to the work rendering its performance hazardous; still the master is liable for an injury to the servant occurring by reason of the master’s negligence, and which would not have occurred in the usual execution of the work with a reasonable degree of care.
In Norfolk Southern R. R. Co. v. Lewis, 149 Va. 318, 141 S. E. 229, the proper expression of the rule as to the assumption of risk is stated to be, that as the employee assumes all the ordinary risks incident to the employment, he assumes such extraordinary risks as are plain and obvious, yet he does not assume any risks arising from the master’s negligence unless they are plain and obvious or he knows of them and appreciates them and continues in the service.
*836In Froman v. C. & O. Ry. Co., 148 Va. 148, 138 S. E. 658, it is said:
“As a general rule a servant does not assume risks which may be obviated by the master by the exercise of reasonable care on his part. A failure on the part of the master to observe, for the protection of the servant, that reasonable degree of care which the circumstances of the particular case justly demand, is actionable negligence, and is not within the influence of the doctrine of assumed risks.”
As a result of the authorities, it is clear that notwithstanding the fact that the ordinary principle requiring the master to provide for the servant a safe place does not apply here, and although the servant assumes the risks incident to a hazardous employment, yet the servant can recover if he is inj ured by a hazard not usually incident to the work and brought about by the negligence of the master.
In the instant ease a duty rested upon the master to exercise reasonable care to see that the bridge did not fall and so injure the plaintiff, and a failure to exercise such care constituted negligence.
While the declaration in the case may be subject to some criticism in its phrasing of the legal duty resting upon the defendant, still it states a case coming within the elements of the law just stated.
It cannot be said in the instant case that the plaintiff knew of any risks incident to the employment arising from the employer’s negligence and nevertheless entered upon and continued in the service, nor that dangers attended the work, arising from the master’s negligence, which were plain and obvious.
Whether or not during the course of work the employer’s foreman directed or allowed a negligent act, causing the collapse of the bridge, and the plaintiff at *837the time became aware of the act and understood its import or the act and its danger was open and obvious, and so he either assumed the danger or contributed to the collapse and his consequent injury, were matters for the jury.
Among the instructions given the jury was the following:
“The court instructs the jury that if they believe from the evidence that H. O. Roberts was employed by the Southern Railway Company, and that while the said Roberts was attending to his accustomed duties using such care as a man of ordinary prudence would use under the circumstances, he was injured by the falling of the bridge upon which he was at work, and that the fall and collapse of said bridge was the result of defendant’s negligence, and that said Roberts at the time of said fall or collapse neither knew, nor by the exercise of ordinary care on his part should have known, of the unsafe character of the bridge, then the jury should find for the plaintiff.”
There was no objection to this instruction by the defendant, and while it might have been amplified and so made clearer, it was still sufficient to submit to the jury a case depending upon the principles of law which we have attempted to define briefly.
There was considerable conflict in the evidence. The defendant did not undertake to account for the collapse of the bridge. The plaintiff maintained that, while the force was engaged in renewing the truss on the Lynchburg side of the bridge, the bolts which fastened the inclined truss members or arms to the bottom chords or stringers, essential to the maintenance of the truss as the support of the bridge, were removed without connecting the truss otherwise or supporting the bridge, and this caused the collapse. The *838fall of the bridge did occur about this time. Upon this and other points in the case, though the defense was stoutly maintained by evidence for the defendant, we are of opinion upon a review of the entire testimony that it was sufficiently in conflict to require a submission of the case to a jury, and justify a verdict for the plaintiff upon all the inferences the jury might draw from the evidence.
The case, in many of its aspects, is similar to the case of C. & O. Ry. Co. v. Hoffman, supra, and we hold, as held in that ease, that the court should not interfere with a verdict for the plaintiff. Judgment therefore will be entered upon the verdict, here.
McLemore and Chinn, JJ., concur in result and agree with President Crump’s statement.